1
2
3
4
5                                                                    JS-6
6
7
8
9
10                    UNITED STATES DISTRICT COURT
11      CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
13   HERBALIFE INTERNATIONAL               Case No. 2:18-cv-6378-JFW-JC
     OF AMERICA, INC., a Nevada
14   corporation, and HERBALIFE            JUDGMENT ON DEFAULT AND
15   INTERNATIONAL, INC., a Nevada         PERMANENT INJUNCTION
     corporation,
16
17             Plaintiffs,

18        v.
19
     HEALTHY1 INC., a New York
20   corporation, ALICE MARTINEZ, an
21   individual, and DOES 1-10,

22             Defendants.
23
24
25
26
27
28

                  JUDGMENT ON DEFAULT AND PERMANENT INJUNCTION - 1
1                               JUDGMENT ON DEFAULT
2                           AND PERMANENT INJUNCTION
3
4          Having considered the Motion for Default Judgment (“Motion”) filed by
5    Plaintiffs Herbalife International of America, Inc. and Herbalife International, Inc.
6    (collectively, “Plaintiffs”), it is HEREBY ORDERED, ADJUDGED, AND
7    DECREED that:
8          1.     Plaintiffs’ Motion is GRANTED.
9          2.     Pursuant to Federal Rule of Civil Procedure 55(b)(2), default
10   judgment is entered in this matter against Defendant Healthy1 Inc. and Defendant
11   Alice Martinez on Plaintiffs’ claims for trademark infringement in violation of the
12   Lanham Act, 15 U.S.C. § 1114 (Count I of the Complaint); unfair competition in
13   violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A) (Count III); common law
14   trademark infringement (Count V); unfair and deceptive business practices in
15   violation of Cal. Bus. and Prof. Code § 17200, et seq. (Count VI); and tortious
16   interference with contracts and business relationships (Count VII).
17         3.     Plaintiffs’ claims for false advertising in violation of the Lanham Act,
18   15 U.S.C. § 1125(a)(1)(B) (Count II) and trademark dilution in violation of the
19   Lanham Act, 15 U.S.C. § 1125(c) (Count IV) are dismissed.
20         4.     Pursuant to 15 U.S.C. § 1117(a), Plaintiffs are awarded damages in
21   the form of Defendants’ profits. Having considered the documentary evidence
22   submitted with the Motion, the Court has determined that Plaintiffs are entitled to
23   recover Defendants’ profits in the amount of $8,419,400.75.
24         5.     This Judgment also constitutes a permanent injunction. See 15 U.S.C.
25   § 1116(a). The injunctive relief provisions of this Judgment apply to Defendants
26   as well as their agents, owners, servants, employees, and all persons or entities in
27
28

                      JUDGMENT ON DEFAULT AND PERMANENT INJUNCTION - 2
1    active concert or participation with Defendants (collectively, the “Enjoined
2    Parties”).
3          6.        Plaintiffs have valid and subsisting trademarks. These trademarks
4    include, but are not limited to: HERBALIFE® (U.S. Trademark Registration Nos.
5    4,402,483,       3,324,677,    2,512,368,         1,969,346,   1,811,780,   1,254,211),
6    HERBALIFE24®            (Registration       No.      4,647,525),   HERBALIFELINE®
7    (Registration No. 1,406,425), CELL ACTIVATOR® (Registration No.
8    3,116,689), TRI-SHIELD® (Registration No. 3,137,237), XTRA-CAL®
9    (Registration No. 3,739,538), PROLESSA® (Registration No. 4,301,688),
10   THERMO-BOND® (Registration No. 1,934,165), and TOTAL CONTROL®
11   (Registration No. 2,832,678) (collectively, the “Herbalife Trademarks”).
12   Herbalife International, Inc. owns the Herbalife Trademarks and has licensed them
13   to Herbalife International of America, Inc., its wholly-owned subsidiary.
14         7.        The Enjoined Parties are:
15                (a) Prohibited from advertising or selling all Herbalife products or
16                    products bearing the Herbalife Trademarks through any storefront
17                    on www.amazon.com (“Amazon”), including, but not limited to,
18                    the Amazon storefronts that are currently called “Wellnesss,” “Well
19                    Living,” and “Good4U” and which have Merchant ID numbers of
20                    A17A08LX4JCPCW,                      A2TH0ZFOR07JJL,              and
21                    A2VWL6OXI1VVE2, respectively;
22                (b) Prohibited from advertising or selling all Herbalife products or
23                    products bearing the Herbalife Trademarks through any storefront
24                    on www.ebay.com (“eBay”);
25                (c) Prohibited from advertising or selling, through any medium
26                    (including all Internet and non-Internet channels), all Herbalife
27                    products or products bearing the Herbalife Trademarks;
28

                        JUDGMENT ON DEFAULT AND PERMANENT INJUNCTION - 3
1               (d) Prohibited from using any of the Herbalife Trademarks in any
2                   manner, including advertising on the Internet,
3               (e) Prohibited from importing, exporting, manufacturing, producing,
4                   distributing, circulating, selling, offering to sell, advertising,
5                   promoting, or displaying any and all Herbalife products as well as
6                   any products bearing any of the Herbalife Trademarks;
7               (f) Prohibited from disposing of, destroying, altering, moving,
8                   removing, concealing, or tampering with any records related to any
9                   products sold by them which contain the Herbalife Trademarks
10                  including: invoices, correspondence with vendors and distributors,
11                  bank records, account books, financial statements, purchase
12                  contracts, sales receipts, and any other records that would reflect the
13                  source of the products that Defendants have sold bearing these
14                  trademarks; and
15              (g) Required to take all action to remove from the Enjoined Parties’
16                  websites and online storefronts any reference to any Herbalife
17                  products or any of the Herbalife Trademarks.
18         8.      The Enjoined Parties must disclose to Plaintiffs the contact
19   information and identities of every individual and entity that has provided the
20   Enjoined Parties with Herbalife products and products bearing the Herbalife
21   Trademarks.
22         9.      Pursuant to Rule 65(d)(2) of the Federal Rules of Civil Procedure, this
23   Order is binding upon the following persons who receive actual notice of it: the
24   parties, the parties’ officers, agents, servants, employees, and attorneys, and other
25   persons who are in active concert or participation with the parties or the parties’
26   officers, agents, servants, employees, and attorneys.
27   ///
28

                      JUDGMENT ON DEFAULT AND PERMANENT INJUNCTION - 4
1    10.   Doe Defendants 1-10 are dismissed from this action with prejudice.
2
3    IT IS SO ORDERED.
4    SIGNED and ENTERED this 8th day of July 2019.
5
6                                   _________________________________
                                    Hon. John F. Walter
7                                   United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

              JUDGMENT ON DEFAULT AND PERMANENT INJUNCTION - 5
